DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection based on Maeda (US 2020/0241485 A1).

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


5.	Claims 1-2, 6, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2019/0097705 A1) in view of Maeda (US 2020/0241485 A1).

 	Regarding claim 1, Ho teaches a system for millimeter wave wireless communication ([0030], “Wireless communication device 200 may implement antenna array(s) 230, in various embodiments, which may include both transmitters 240 and receivers 250 for transmitting and receiving RF signals (e.g., millimeter waves)”), comprising: 
 	a first wireless station comprising one or more processors ([0026], “Wireless communication device 200 may implement broadband processing 220, in some embodiments which may include a processor (e.g., such as processor 1010 in FIG. 7)”), 
	memory ([0026], “Wireless communication device 200 may implement broadband processing 220, in some embodiments which may include … memory (e.g., such as memory 1020 in FIG. 7)”), 
	a first radio frequency (RF) array having a first plurality of elements that form a first plurality of sectors ([0021], “Antenna arrays (~comprising a first radio frequency (RF) array) may transmit or receive signals via sectors which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0024], “a wireless device having multiple antenna arrays (~comprising a first radio frequency (RF) array), all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”; [0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array (~first radio frequency (RF) array) or the second antenna array that uses the selected sector, in some embodiments”), and 
 	a second RF array having a second plurality of elements that form a second plurality of sectors ([0021], “Antenna arrays (~comprising a second radio frequency (RF) array) may transmit or receive signals via sectors which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0024], “a wireless device having multiple antenna arrays (~comprising a second radio frequency (RF) array), all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”; [0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector (~selected sector is among plurality of sectors of the second antenna array), in some embodiments”); 
 	the first wireless station transmitting a wireless signal (Fig. 3, initiator 310 (~first wireless station) transmitting a wireless signal to responder 320 (~second wireless station); [0020], “a transmitter of a millimeter wave may include antenna arrays to transmit and receive millimeter wave signals”); 
 	a second wireless station (Fig. 3, responder 320 (~second wireless station)) comprising a third RF array having a third plurality of elements that form a third plurality of sectors ([0024], “a wireless device having multiple antenna arrays (~comprising a third RF array), all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”; [0021], “Antenna arrays may transmit or receive signals via sectors which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”), 
 	one or more processors ([0026], “Wireless communication device 200 may implement broadband processing 220, in some embodiments which may include a processor (e.g., such as processor 1010 in FIG. 7)”), and 
 	memory ([0026], “Wireless communication device 200 may implement broadband processing 220, in some embodiments which may include … 
memory (e.g., such as memory 1020 in FIG. 7)”); 
 	a connection manager executed by the first wireless station ([0041-0043], “Power measurements of the millimeter wave beams may be captured and stored for subsequent analysis … the power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement … As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”, wherein the connector manager analyzes the stored power measurements associated with sectors of the first array of the first wireless station) to: 
([0042-0043], “the power measures may be stored or associated with individual sectors at the first array.  The stored measures may be scanned to locate the sector associated with the greatest power measurement (~beambook having beam configurations wherein the beam configurations can be sectors associated with power measures identifying pattern, shape, and directions of beams). As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”, wherein a connection manager directs millimeter wave beams based on selected sector associated with the greatest power measurement); 
 	select, based on the first beam configuration, a first sector of the first plurality of sectors of the first RF array and a first transmission beam width ([0042-0043], “the power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement (~having first beam configuration of sector with greatest power measurement). As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”, wherein a connection manager directs millimeter wave beams based on selected sector associated with the greatest power measurement); [0021], “A sector may, in various embodiments, identify a pattern, shape, or other direction for transmitting or receiving the wave radiation (e.g., radio frequency (RF) signals, like millimeter waves) via antenna (e.g., using multiple antennas in an antenna array)”, wherein selecting the sector is also selecting the transmission beam width (~beam angle) since the sector identifies pattern and shape of a transmitting beam which comprises a transmission beam (~wave radiation) width; [0027], “individual sectors to an antenna array at another wireless communication device that may receive the packets utilizing an omnidirectional antenna pattern”); 
 	transmit, using the first sector of the first RF array, data via one or more wireless signals to the second wireless station using the first transmission beam width ([0021], “Antenna arrays (~comprising first RF array) may transmit or receive signals via sectors (~comprising first sector of the first RF array) which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0042-0043], “the power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement. As indicated at 440, a millimeter wave beam may be directed from the first antenna array (~transmit using the first sector of the first RF array) or the second antenna array that uses the selected sector, in some embodiments”; [0021], “A sector may, in various embodiments, identify a pattern, shape, or other direction for transmitting or receiving the wave radiation (e.g., radio frequency (RF) signals, like millimeter waves) via antenna (e.g., using multiple antennas in an antenna array)”, wherein transmitting using the sector also uses the transmission beam width presented in the sector as identified by the beam (~wave radiation) pattern); 
([0033], “packet 340 may include preamble 342, header 344, and payload 346, which may communicate various information about initiator 310 and the beam forming to be performed, such as a rotation speed and a pattern for transmitting from sectors at initiator 310, as well as other information usable for other functions or by other devices”); 
 	receive, using the first RF array, from the second wireless station via the control channel, feedback information, the feedback information including an indication to update the beambook with a second beam configuration ([0028], “Based on the response from the receiver back to the transmitter, an optimal transmitter sector or AWV may be determined for directing millimeter wave beams between the initiator and responder”; [0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”); 
	generate, responsive to receiving the feedback information for the first RF array ([0021], “Antenna arrays (~comprising RF array) may transmit or receive signals via sectors (~comprising first sector of the RF array) which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0028], “Based on the response from the receiver back to the transmitter, an optimal transmitter sector or AWV may be determined for directing millimeter wave beams between the initiator and responder”; [0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”); 
	update the beambook based on the feedback information received from the second wireless station to create a second beam configuration ([0028], “Based on the response from the receiver back to the transmitter, an optimal transmitter sector or AWV may be determined for directing millimeter wave beams between the initiator and responder”, wherein the determining the optimal transmitter sector is updating the beambook); 
 	select, responsive to updating the beambook, a second sector of the first plurality of sectors of the first RF array and a second transmission beam width based on the second beam configuration ([0028], “Based on the response from the receiver back to the transmitter, an optimal transmitter sector or AWV may be determined for directing millimeter wave beams between the initiator and responder”); [0042], “power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement”); 
 	transmit second data, using the first RF array, via one or more wireless signals to the second wireless station using the second sector of the first plurality of sectors and the second transmission beam width ([0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”; [0021], “Antenna arrays may transmit or receive signals via sectors which may identify the direction to which the transmission or reception elements of the antenna array are directed”, wherein an antenna array (~RF array) transmits signals via a sector; [0042-0043], “the power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement. As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array (~transmit using a second sector of the first RF array) that uses the selected sector, in some embodiments”; [0021], “A sector may, in various embodiments, identify a pattern, shape, or other direction for transmitting or receiving the wave radiation (e.g., radio frequency (RF) signals, like millimeter waves) via antenna (e.g., using multiple antennas in an antenna array)”, wherein transmitting using the sector also uses the transmission beam width represented in the sector as identified by the beam (~wave radiation) pattern)); 
 	receive, using the first sector of the first RF array, from the second wireless station, a second wireless signal having a second signal strength value ([0024], “a wireless device having multiple antenna arrays, all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”; [0037], “initiator 310 may then sweep or otherwise rotate the RX sectors of initiator 310 to collect power measurements, identify the sector with the greatest power measurement”; [0021], “To determine an optimal direction of a communication link, both a transmission sector for a wireless communication device and a reception sector for the other wireless communication device may be determined”);   
([0037], “multiple antenna arrays in responder 320, the optimal antenna array having the greatest power measurement in one of its sector may be used to transmit packet 360 … “initiator 310 may then sweep or otherwise rotate the RX sectors of initiator 310 to collect power measurements, identify the sector with the greatest power measurement”; [0024], “a wireless device having multiple antenna arrays, all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”); 
 	identify a candidate sector of the second plurality of sectors, the candidate sector having a largest signal strength value of the of the signal strength values of the second plurality of sectors ([0037], “initiator 310 may then sweep or otherwise rotate the RX sectors of initiator 310 to collect power measurements, identify the sector with the greatest power measurement”; [0024], “a wireless device having multiple antenna arrays, all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”); 
 	determine that the largest signal strength value of the candidate sector is greater than the second signal strength value ([0037], “multiple antenna arrays in responder 320, the optimal antenna array having the greatest power measurement in one of its sector may be used to transmit packet 360”, wherein determining the greatest power measurement is determining that the optimal antenna array in the sector has a greatest power measurement (~largest signal strength value) than any other power measurements (~any other signal strength values) including the second signal strength value); and 
 	switch data transmissions from the first RF array to the second RF array using the candidate sector of the second plurality of sectors ([0037], “initiator 310 may then sweep or otherwise rotate the RX sectors of initiator 310 to collect power measurements, identify the sector with the greatest power measurement and perform reciprocity to determine the optimal TX sector, resulting in initiator 310 having determined the optimal TX sector to use for sending millimeter wave beams to responder 320”; [0024], “a wireless device having multiple antenna arrays, all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”).  
	Ho does not explicitly teach that the feedback information comprises at least one of a signal strength value, a data rate value, a signal gain value, or a signal-to-noise ratio value; and generate, responsive to receiving the feedback information and using at least one of the signal strength value, the data rate value, the signal gain value, or the signal-to-4831-8451-1440.1Atty. Dkt. No. 120304-0002 (AFN-001US)noise ratio value as input to a machine learning technique, a phase value and a gain value of the second beam configuration for the first RF array; update the beambook to include the phase value and the gain value of the second beam configuration generated using the machine learning technique. 
	However, Maeda teaches information comprising at least one of a signal strength value, a data rate value, a signal gain value, or a signal-to-noise ratio value ([0056], “In Expression 3, a coefficient k is an attenuation coefficient (~signal strength value), a coefficient .omega..sub.c is a central angular frequency, and a coefficient .tau. is a specific bandwidth”); and 
	generate, responsive to receiving the information and using at least one of the signal strength value, the data rate value, the signal gain value, or the signal-to-4831-8451-1440.1Atty. Dkt. No. 120304-0002 (AFN-001US)noise ratio value as input to a machine learning technique, a phase value and a gain value ([0057], “machine learning unit 400 obtains the gain and phase for each frequency using Expression 3 and adds the gain and phase to the frequency characteristics obtained using the machine model of the transfer function L.sub.1(s) to obtain the frequency characteristics from which the filter characteristics of the filter 130 (an initial filter) set by the initial setting unit 500 are removed”); 
	update to include the phase value and the gain value generated using the machine learning technique ([0057], “machine learning unit 400 obtains the gain and phase for each frequency using Expression 3 and adds the gain and phase to the frequency characteristics obtained using the machine model of the transfer function L.sub.1(s) to obtain the frequency characteristics from which the filter characteristics of the filter 130 (an initial filter) set by the initial setting unit 500 are removed”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Maeda with the teaching of Ho in order to provide optimized and improved results based on utilization of learning algorithms.

(Ho [0042-0043], “the power measures may be stored or associated with individual sectors at the first array.  The stored measures may be scanned to locate the sector associated with the greatest power measurement (~beambook having beam configurations). As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”, wherein a connection manager directs millimeter wave beams based on selected sector associated with the greatest power measurement and the predetermined index points to a previously selected sector associated with a previous greatest power measurement in a previous state of RF environment).  

	Regarding claim 6, Ho in view of Maeda teaches the system of claim 1, wherein each of the first wireless station and the second wireless station transmit and receive a plurality of wireless signals in an iterative process to cause the first wireless station to determine a path direction and select the second sector of the first plurality of sectors having the a largest gain value (Ho [0020], transmitter of a millimeter wave may include antenna arrays to transmit and receive millimeter wave signals. In such systems, different combinations of sending and receiving antenna elements (~including antenna elements of a second sector) and configurable parameters of such antenna elements may be adjusted to form a directional wave signal between a transmitter and a receiver (e.g., by applying a phase shift or amplitude-weight vector (AWV) to redirect the transmission of waves to shape the direction at which the wave signal is transmitted). Also, such systems may test different combinations of antenna elements and configurable parameters of the antenna elements to determine a best link from a transmitter to a receiver, such as a link between a base station and a user device. For example, a transmitter may determine a direction to transmit a millimeter wave that results in better reception of the millimeter wave at the receiver as compared to other directions”; [0028], “Based on the response from the receiver back to the transmitter, an optimal transmitter sector or AWV may be determined for directing millimeter wave beams between the initiator and responder”; [0042], “power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement”).  

	Regarding claim 8, Ho in view of Maeda teaches the system of claim 1, wherein the connection manager updates the beambook stored in the memory of the first wireless station with an indication of the candidate sector of the second plurality of sectors identified as having the largest signal strength value (Ho [0028], “Based on the response from the receiver back to the transmitter, an optimal transmitter sector or AWV may be determined for directing millimeter wave beams between the initiator and responder”; [0042], “power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement”).   

	Regarding claim 16, Ho teaches a method of millimeter wave wireless communication ([0030], “Wireless communication device 200 may implement antenna array(s) 230, in various embodiments, which may include both transmitters 240 and receivers 250 for transmitting and receiving RF signals (e.g., millimeter waves)”), comprising: 
 	transmitting, by a first wireless station, a wireless signal (Fig. 3, initiator 310 (~first wireless station) transmitting a wireless signal to responder 320 (~second wireless station); [0020], “a transmitter of a millimeter wave may include antenna arrays to transmit and receive millimeter wave signals”), 
wherein the first wireless station comprises a first radio frequency (RF) array having a second plurality of elements that form a second plurality of sectors ([0021], “Antenna arrays (~comprising a first radio frequency (RF) array) may transmit or receive signals via sectors which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0024], “a wireless device having multiple antenna arrays (~comprising a first radio frequency (RF) array), all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”; [0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”), 
([0021], “Antenna arrays (~comprising a second radio frequency (RF) array) may transmit or receive signals via sectors which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0024], “a wireless device having multiple antenna arrays (~comprising a second radio frequency (RF) array), all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”; [0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector (~selected sector is among plurality of sectors of the second antenna array), in some embodiments”), 
one or more processors ([0026], “Wireless communication device 200 may implement broadband processing 220, in some embodiments which may include a processor (e.g., such as processor 1010 in FIG. 7)”), and 
memory ([0026], “Wireless communication device 200 may implement broadband processing 220, in some embodiments which may include … memory (e.g., such as memory 1020 in FIG. 7)”); 
 	retrieving, by a connection manager executed by one or more processors of a first wireless station, from a beambook, a first beam configuration for the first wireless transceiver to transmit data to a second wireless station ([0042-0043], “the power measures may be stored or associated with individual sectors at the first array.  The stored measures may be scanned to locate the sector associated with the greatest power measurement (~beambook having beam configurations wherein the beam configurations can be sectors associated with power measures identifying pattern, shape, and directions of beams). As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”, wherein a connection manager directs millimeter wave beams based on selected sector associated with the greatest power measurement), 
 	wherein the second wireless station (Fig. 3, responder 320 (~second wireless station)) comprises a third RF array having a third plurality elements that form a third plurality of sectors ([0024], “a wireless device having multiple antenna arrays (~comprising a third RF array), all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”; [0021], “Antenna arrays may transmit or receive signals via sectors which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”), 
 	one or more processors ([0026], “Wireless communication device 200 may implement broadband processing 220, in some embodiments which may include a processor (e.g., such as processor 1010 in FIG. 7)”), and 
 	memory ([0026], “Wireless communication device 200 may implement broadband processing 220, in some embodiments which may include … 
memory (e.g., such as memory 1020 in FIG. 7)”); 
([0042-0043], “the power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement (~having first beam configuration of sector with greatest power measurement). As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”, wherein a connection manager directs millimeter wave beams based on selected sector associated with the greatest power measurement); [0021], “A sector may, in various embodiments, identify a pattern, shape, or other direction for transmitting or receiving the wave radiation (e.g., radio frequency (RF) signals, like millimeter waves) via antenna (e.g., using multiple antennas in an antenna array)”, wherein selecting the sector is selecting the transmission beam width since the sector identifies pattern and shape of a transmitting beam which comprises a transmission beam (~wave radiation) width); 
 	transmitting, by the connection manager, using the first sector of the first RF array, data via one or more wireless signals to the second wireless station using the first transmission beam width ([0021], “Antenna arrays may transmit or receive signals via sectors which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0042-0043], “the power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement. As indicated at 440, a millimeter wave beam may be directed from the first antenna array (~transmit using the first sector of the first RF array) or the second antenna array that uses the selected sector, in some embodiments”; [0021], “A sector may, in various embodiments, identify a pattern, shape, or other direction for transmitting or receiving the wave radiation (e.g., radio frequency (RF) signals, like millimeter waves) via antenna (e.g., using multiple antennas in an antenna array)”, wherein transmitting using the sector also uses the transmission beam width presented in the sector as identified by the beam (~wave radiation) pattern); 
 	communicating, by the connection manager, using the first RF array, to the second wireless station using a control channel, signal information, the signal information including the first transmission beam width ([0033], “packet 340 may include preamble 342, header 344, and payload 346, which may communicate various information about initiator 310 and the beam forming to be performed, such as a rotation speed and a pattern for transmitting from sectors at initiator 310, as well as other information usable for other functions or by other devices”); 
 	receiving, by the connection manager, using the first RF array, from the second wireless station via the control channel, feedback information, the feedback information including an indication to update the beambook with a second beam configuration ([0028], “Based on the response from the receiver back to the transmitter, an optimal transmitter sector or AWV may be determined for directing millimeter wave beams between the initiator and responder”; [0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”); 
	generating, by the connection manager, responsive to receiving the feedback information for the first RF array ([0021], “Antenna arrays (~comprising first RF array) may transmit or receive signals via sectors (~comprising first sector of the first RF array) which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0028], “Based on the response from the receiver back to the transmitter, an optimal transmitter sector or AWV may be determined for directing millimeter wave beams between the initiator and responder”; [0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”);
 	updating, by the connection manager, the beambook ([0028], “Based on the response from the receiver back to the transmitter, an optimal transmitter sector or AWV may be determined for directing millimeter wave beams between the initiator and responder”, wherein the determining the optimal transmitter sector is updating the beambook); 
 	selecting, by the connection manager, responsive to updating the beambook, a second sector of the first plurality of sectors of the first RF array and a second transmission beam width based on the second beam configuration ([0028], “Based on the response from the receiver back to the transmitter, an optimal transmitter sector or AWV may be determined for directing millimeter wave beams between the initiator and responder”); [0042], “power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement”);   
 	transmitting, by the connection manager, data, using the first RF array, via one or more wireless signals to the second wireless station using the second sector of the first plurality of sectors and the second transmission beam width ([0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”; [0021], “Antenna arrays may transmit or receive signals via sectors which may identify the direction to which the transmission or reception elements of the antenna array are directed”, wherein an antenna array (~RF array) transmits signals via a sector; [0042-0043], “the power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement. As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array (~transmit using a second sector of the first RF array) that uses the selected sector, in some embodiments”; [0021], “A sector may, in various embodiments, identify a pattern, shape, or other direction for transmitting or receiving the wave radiation (e.g., radio frequency (RF) signals, like millimeter waves) via antenna (e.g., using multiple antennas in an antenna array)”, wherein transmitting using the sector also uses the transmission beam width presented in the sector as identified by the beam (~wave radiation) pattern)); 
([0024], “a wireless device having multiple antenna arrays, all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”; [0037], “initiator 310 may then sweep or otherwise rotate the RX sectors of initiator 310 to collect power measurements, identify the sector with the greatest power measurement”; [0021], “To determine an optimal direction of a communication link, both a transmission sector for a wireless communication device and a reception sector for the other wireless communication device may be determined”); 
 	probing, by the connection manager, concurrent to transmission of the second data by the first RF array, a subset of the second plurality of sectors of the second RF array to identify signal strength values for each sector of the second plurality of sectors ([0037], “multiple antenna arrays in responder 320, the optimal antenna array having the greatest power measurement in one of its sector may be used to transmit packet 360 … “initiator 310 may then sweep or otherwise rotate the RX sectors of initiator 310 to collect power measurements, identify the sector with the greatest power measurement”; [0024], “a wireless device having multiple antenna arrays, all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”); 
 	identifying, by the connection manager, a candidate sector of the second plurality of sectors, the candidate sector having a largest signal strength value of the signal ([0037], “initiator 310 may then sweep or otherwise rotate the RX sectors of initiator 310 to collect power measurements, identify the sector with the greatest power measurement”; [0024], “a wireless device having multiple antenna arrays, all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”); 
 	determining, by the connection manager, that the largest signal strength value of the candidate sector is greater than the second signal strength value ([0037], “multiple antenna arrays in responder 320, the optimal antenna array having the greatest power measurement in one of its sector may be used to transmit packet 360”, wherein determining the greatest power measurement is determining that the optimal antenna array in the sector has a greater power measurement (~largest signal strength value) than any other power measurements (~any other signal strength values) including the second signal strength value); 
 	switching, by the connection manager, data transmissions from the first RF array to the second RF array using the candidate sector of the second plurality of sectors ([0037], “initiator 310 may then sweep or otherwise rotate the RX sectors of initiator 310 to collect power measurements, identify the sector with the greatest power measurement and perform reciprocity to determine the optimal TX sector, resulting in initiator 310 having determined the optimal TX sector to use for sending millimeter wave beams to responder 320”; [0024], “a wireless device having multiple antenna arrays, all arrays in 120 may rotate their corresponding sectors simultaneously to capture power measurements for all sectors in all antenna arrays”).  
 		Ho does not explicitly teach that the feedback information comprises at least one of a signal strength value, a data rate value, a signal gain value, or a signal-to-noise ratio value; and generating, by the connection manager, responsive to receiving the feedback information and using at least one of the signal strength value, the data rate value, the signal gain value, or the signal-to-4831-8451-1440.1Atty. Dkt. No. 120304-0002 (AFN-001US)noise ratio value as input to a machine learning technique, a phase value and a gain value of the second beam configuration for the first RF array; updating, by the connection manager, the beambook to include the phase value and the gain value of the second beam configuration generated using the machine learning technique. 
	 	However, Maeda teaches information comprising at least one of a signal strength value, a data rate value, a signal gain value, or a signal-to-noise ratio value ([0056], “In Expression 3, a coefficient k is an attenuation coefficient (~signal strength value), a coefficient .omega..sub.c is a central angular frequency, and a coefficient .tau. is a specific bandwidth”); and 
	 	generating, responsive to receiving the information and using at least one of the signal strength value, the data rate value, the signal gain value, or the signal-to-4831-8451-1440.1Atty. Dkt. No. 120304-0002 (AFN-001US)noise ratio value as input to a machine learning technique, a phase value and a gain value ([0057], “machine learning unit 400 obtains the gain and phase for each frequency using Expression 3 and adds the gain and phase to the frequency characteristics obtained using the machine model of the transfer function L.sub.1(s) to obtain the frequency characteristics from which the filter characteristics of the filter 130 (an initial filter) set by the initial setting unit 500 are removed”); 
	 	updating to include the phase value and the gain value generated using the machine learning technique ([0057], “machine learning unit 400 obtains the gain and phase for each frequency using Expression 3 and adds the gain and phase to the frequency characteristics obtained using the machine model of the transfer function L.sub.1(s) to obtain the frequency characteristics from which the filter characteristics of the filter 130 (an initial filter) set by the initial setting unit 500 are removed”). 
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Maeda with the teaching of Ho in order to provide optimized and improved results based on utilization of learning algorithms.

	Regarding claim 17, Ho in view of Maeda teaches the method of claim 16, wherein selecting the first sector of the first plurality of sectors is based on a predetermined index stored in the beambook in the memory of the first wireless station (Ho [0042-0043], “the power measures may be stored or associated with individual sectors at the first array.  The stored measures may be scanned to locate the sector associated with the greatest power measurement (~beambook having beam configurations). As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”, wherein a connection manager directs millimeter wave beams based on selected sector associated with the greatest power measurement and the predetermined index points to a previously selected sector associated with a previous greatest power measurement in a previous state of RF environment).  

6.	Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Maeda, and further in view of Gong (US 2011/0064033 A1).

 	Regarding claim 3, Ho in view of Maeda teaches the system of claim 1, wherein the connection manager selects the first sector of the first plurality of sectors and the first transmission beam width (Ho [0042-0043], “the power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement (~having first beam configuration of sector with greatest power measurement). As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”, wherein a connection manager directs millimeter wave beams based on selected sector associated with the greatest power measurement); [0021], “A sector may, in various embodiments, identify a pattern, shape, or other direction for transmitting or receiving the wave radiation (e.g., radio frequency (RF) signals, like millimeter waves) via antenna (e.g., using multiple antennas in an antenna array)”, wherein selecting the sector is selecting the transmission beam width since the sector identifies pattern and shape of a transmitting beam which comprises a transmission beam (~wave radiation) width).  
The combination does not explicitly teach that the selecting is based on at least one of a pseudo-random function or a random function.
	However, Gong teaches selecting based on at least one of a pseudo-random function or a random function ([0038], “randomly select one of its antenna sectors”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gong with the teaching of Ho as modified by Maeda in order to introduce randomness in transmissions, helping to avoid collisions, particularly for unassociated stations with a greater number of antenna sectors ([0038] Gong).  

	Regarding claim 18, Ho in view of Maeda teaches the method of claim 16, wherein selecting the first sector of the first plurality of sectors (Ho [0042-0043], “the power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement (~having first beam configuration of sector with greatest power measurement). As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”, wherein a connection manager directs millimeter wave beams based on selected sector associated with the greatest power measurement); [0021], “A sector may, in various embodiments, identify a pattern, shape, or other direction for transmitting or receiving the wave radiation (e.g., radio frequency (RF) signals, like millimeter waves) via antenna (e.g., using multiple antennas in an antenna array)”, wherein selecting the sector is selecting the transmission beam width since the sector identifies pattern and shape of a transmitting beam which comprises a transmission beam (~wave radiation) width). 
	The combination does not explicitly teach that the selecting is based on at least one of a pseudo-random function or a random function.
	However, Gong teaches selecting based on at least one of a pseudo-random function or a random function ([0038], “randomly select one of its antenna sectors”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gong with the teaching of Ho as modified by Maeda in order to introduce randomness in transmissions, helping to avoid collisions, particularly for unassociated stations with a greater number of antenna sectors ([0038] Gong).  

7.	Claims 4, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Maeda, and further in view of Yu (US 2020/0077285 A1).

 	Regarding claim 4, Ho in view of Maeda teaches the system of claim 1, wherein the connection manager communicates, to the second wireless device, second signal information (Ho Fig. 3, initiator 310 communicates signal information) other information (~Fig. 3, AGC 348; [0034], “post-amble period of packet 340 may include an automatic gain control (AGC) portion 348”). 

	However, Yu teaches signal information comprising phase values and gain values of an RF array ([0030], “A vector of phase configurations … and Low Noise Amplifier ("LNA") gain configurations … for the antenna elements within the antenna array is called one analog code-word (a phase vector+a gain vector)”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu with the teaching of Ho in order to avoid beam management that may be costly in terms of 
time or resources ([0002] Yu).  
 
 	Regarding claim 7, Ho in view of Maeda teaches the system of claim 1, wherein the feedback information received from the second wireless station includes information about a wireless signal transmitted from the first RF array to the second wireless station (Ho [0028], “Based on the response from the receiver back to the transmitter, an optimal transmitter sector or AWV may be determined for directing millimeter wave beams between the initiator and responder”; [0043], “As indicated at 440, a millimeter wave beam may be directed from the first antenna array or the second antenna array that uses the selected sector, in some embodiments”; [0042], “power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement”).  

	However, Yu teaches receiving information about signal strength of a wireless signal ([0034], “user device measures the received signal strength of the array of wide beams, and reports corresponding information to the base station”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu with the teaching of Ho as modified by Maeda in order to select a best beam (Yu [0034]) and avoid beam management which may be costly in terms of time or resources ([0002] Yu).  

	Regarding claim 19, Ho in view of Maeda teaches the method of claim 16, further comprising communicating, by the connection manager, to the second wireless device, second signal information (Ho Fig. 3, initiator 310 communicates signal information) other information (~Fig. 3, AGC 348; [0034], “post-amble period of packet 340 may include an automatic gain control (AGC) portion 348”).  
	The combination does not explicitly teach that the second signal information comprises phase values and gain values of the first RF array.
	However, Yu teaches information comprising phase values and gain values of an RF array ([0030], “A vector of phase configurations … and Low Noise Amplifier ("LNA") gain configurations … for the antenna elements within the antenna array is called one analog code-word (a phase vector+a gain vector)”).
.  

8.	Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Maeda, and further in view of Son.

 	Regarding claim 5, Ho in view of Maeda teaches the system of claim 1, wherein the beambook is updated based on the feedback information received from the second wireless station (Ho [0028], “Based on the response from the receiver back to the transmitter, an optimal transmitter sector or AWV may be determined for directing millimeter wave beams between the initiator and responder”, wherein the determining the optimal transmitter sector is updating the beambook).  
The combination does not explicitly teach that wherein the connection manager validates the phase value and the gain value of the second beam configuration generated using the machine learning technique prior to updating the beambook.
	However, Son teaches validating a value generated using the machine learning technique prior to updating a database ([0046], “validation technique on a machine 
learning result to evaluate the accuracy, and the method for evaluating the 
accuracy is not limited thereto. Then, the data control unit 220 stores the … data in the connected database 300 if the accuracy above a threshold is calculated”).
.  

9.	Claims 9, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Maeda, and further in view of Sim (“An Online Context-Aware Machine Learning Algorithm for 5G mmWave Vehicular Communications”, Technische Universitat Darmstadt, IEEE/ACM Transactions on Networking, Sept. 2018).

	Regarding claim 9, Ho in view of Maeda teaches the system of claim 1.
The combination does not explicitly teach wherein one of the first wireless station or the second wireless station is coupled to a vehicle that moves at a speed greater than or equal to 40 miles per hour relative to the other of the first wireless station or the second wireless station.  
 	However, Sim teaches wherein one of a first wireless station or a second wireless station is coupled to a vehicle that moves at a speed greater than or equal to 40 miles per hour relative to other of the first wireless station or the second wireless station (pg. 6 section V subsection A lines 7-9, “vehicles enter the system with an arrival rate of λ (in vehicles per second) and their speed varies between 20km/h (~12.42 miles per hour) and 70km/h (~43.50 miles per hour)”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sim with the 

	Regarding claim 12, Ho in view of Maeda teaches the system of claim 1.
The combination does not explicitly teach wherein the wireless signal comprises a frequency between 26.5 GHz and 72 GHz.  
However, Sim teaches wherein a wireless signal comprises a frequency between 26.5 GHz and 72 GHz (pg. 7 TABLE I, “28GHz”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sim with the teaching of Ho as modified by Maeda in order to lower congestion by better utilizing mmWave bands (10-300 GHz) (Sim sect. I par. 1).

 	Regarding claim 13, Ho in view of Maeda teaches the system of claim 1.
The combination does not explicitly teach wherein the wireless signal comprises a frequency of one of 28 GHz.
However, Sim teaches wherein a wireless signal comprises a frequency of one of 28 GHz (pg. 7 TABLE I, “28GHz”), 39 GHz, 60 GHz or 72 GHz.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sim with the teaching of Ho as modified by Maeda in order to lower congestion by better utilizing mmWave bands (10-300 GHz) (Sim sect. I par. 1).

(Ho [0021], “Antenna arrays may transmit or receive signals via sectors which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0042-0043], “the power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement. As indicated at 440, a millimeter wave beam may be directed from the first antenna array (~transmit using the first sector of the first RF array) or the second antenna array that uses the selected sector, in some embodiments”; [0021], “A sector may, in various embodiments, identify a pattern, shape, or other direction for transmitting or receiving the wave radiation (e.g., radio frequency (RF) signals, like millimeter waves) via antenna (e.g., using multiple antennas in an antenna array)”).  
	The combination does not explicitly teach that the data rate is greater than or equal to 1Gbps.
	However, Sim teaches data rate greater than or equal to 1Gbps (Fig. 13 (b), average rate up to 4Gbps). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sim with the teaching of Ho as modified by Maeda in order to in order to have multi-Gbps links to enable 5G vehicle-to-everything (V2X) communications (Sim sect. I).
 
(Ho [0021], “Antenna arrays may transmit or receive signals via sectors which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0042-0043], “the power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement. As indicated at 440, a millimeter wave beam may be directed from the first antenna array (~transmit using the first sector of the first RF array) or the second antenna array that uses the selected sector, in some embodiments”; [0021], “A sector may, in various embodiments, identify a pattern, shape, or other direction for transmitting or receiving the wave radiation (e.g., radio frequency (RF) signals, like millimeter waves) via antenna (e.g., using multiple antennas in an antenna array)”).  
	The combination does not explicitly teach wherein the first wireless station is coupled to a vehicle moving at a speed greater than or equal to 40 miles per hour relative to the second wireless station, and the data rate is greater than or equal to 1Gbps.
	However, Sim teaches wherein a first wireless station is coupled to a vehicle moving at a speed greater than or equal to 40 miles per hour relative to a second wireless station (pg. 6 section V subsection A lines 7-9, “vehicles enter the system with an arrival rate of λ (in vehicles per second) and their speed varies between 20km/h (~12.42 miles per hour) and 70km/h (~43.50 miles per hour)”), and a data rate is greater than or equal to 1Gbps (Fig. 13 (b), average rate up to 4Gbps).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sim with the teaching of Ho as modified by Maeda in order to have sufficient contact time in which a vehicle remains within a beam coverage area (Sim pg. 9 subsection 6) and to have multi-Gbps links to enable 5G vehicle-to-everything (V2X) communications (Sim sect. I).
   
 	Regarding claim 20, Ho in view of Maeda teaches the method of claim 16, further comprising transmitting, by the connection manager to the second wireless station, data at a data rate (Ho [0021], “Antenna arrays may transmit or receive signals via sectors which may identify the direction to which the transmission or reception elements of the antenna array are directed”; [0042-0043], “the power measures may be stored or associated with individual sectors at the first array. The stored measures may be scanned to locate the sector associated with the greatest power measurement. As indicated at 440, a millimeter wave beam may be directed from the first antenna array (~transmit using the first sector of the first RF array) or the second antenna array that uses the selected sector, in some embodiments”; [0021], “A sector may, in various embodiments, identify a pattern, shape, or other direction for transmitting or receiving the wave radiation (e.g., radio frequency (RF) signals, like millimeter waves) via antenna (e.g., using multiple antennas in an antenna array)”).

	However, Sim teaches a data rate greater than or equal to 1Gbps (Fig. 13 (b), average rate up to 4Gbps) and wherein a first wireless station is coupled to a vehicle moving at a speed greater than or equal to 40 miles per hour relative to a second wireless station (pg. 6 section V subsection A lines 7-9, “vehicles enter the system with an arrival rate of λ (in vehicles per second) and their speed varies between 20km/h (~12.42 miles per hour) and 70km/h (~43.50 miles per hour)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sim with the teaching of Ho as modified by Maeda in order to have multi-Gbps links to enable 5G vehicle-to-everything (V2X) communications (Sim sect. I) and to have sufficient contact time in which a vehicle remains within a beam coverage area (Sim pg. 9 subsection 6).
  
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Maeda, and further in view of Shimizu (US Patent 10098014 B1).

 	Regarding claim 10, Ho in view of Maeda teaches the system of claim 1.
The combination does not explicitly teach wherein the first wireless station is coupled to a first vehicle, and the second wireless station is coupled to a second vehicle.  
(Fig. 6, first vehicle 121 with a wireless station is communicating with second vehicle 123).  
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shimizu with the teaching of Ho as modified by Maeda in order to provide fast gigabit (Gbts) per second data rates over short ranges by deploying mmWave communication in vehicles (Shimizu col. 1 par. 3). 

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view Maeda, and further in view of Hong (US 2019/0223237 A1).

 	Regarding claim 11, Ho in view of Maeda teaches the system of claim 1.
The combination does not explicitly teach wherein one of the first wireless station or the second wireless station is coupled to an unmanned aerial vehicle.  
 		However, Hong teaches wherein one of a first wireless station or a second wireless station is coupled to an unmanned aerial vehicle ([0007], “unmanned aerial systems (UAS, airplane in Table 1)”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hong with the teaching of Ho as modified by Maeda in order to utilize unmanned vehicles in extreme environments where people are exposed to dangers or are difficult to access (Hong [0006]). 

Conclusion

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643